 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    GABRIEL ALLEN ECKARD,                             CASE NO. C19-104 RSM

 9                   Plaintiff,                         ORDER ADOPTING REPORT AND
                                                        RECOMMENDATION
10           v.

11    PATRICIA THOMAS, et al.,

12                   Defendants.

13

14          This matter is before the Court on United States Magistrate Judge Brian A. Tsuchida’s

15   Report and Recommendation (“R&R”) for the Court to grant Defendants’ motion for summary

16   judgment. Dkt. #32. Plaintiff has filed objections, to which Defendants responded. Dkts. #41

17   and #42. Having reviewed the record de novo, the Court adopts the R&R.

18          Plaintiff, then held in a county jail, initiated this action based on interactions with jail

19   staff that culminated in Defendants’ use of oleoresin capsicum vapor and a restraint chair on

20   Plaintiff. Dkt. #5. Plaintiff contended that these actions violated his Fourth and Fourteenth

21   Amendment rights. Id. at ¶ 20. Judge Tsuchida’s R&R thoroughly explained why those claims

22   fail. Dkt. #32 at 11–16. Plaintiff objects and argues that the R&R is incorrect as to his chair

23   restraint claims. Because Plaintiff’s objections now only focus on his placement in a restraint

24   chair, the Court primarily addresses that aspect of the R&R.

     ORDER – 1
 1           The R&R recounted Plaintiff’s constitutional right, as a pretrial detainee, to be free from

 2   punishment. This looks to “whether there was an express intent to punish, or ‘whether an

 3   alternative purpose which [the restriction] may rationally be connected is assignable for it, and

 4   whether it appears excessive in relation to the alternative purposes assigned [to it].’” Dkt. #32 at

 5   5 (citing Demery v. Arpaio, 378 F.3d 1020, 1028 (9th Cir. 2004) (citation omitted)) (alterations

 6   in R&R).      At bottom, the consideration is whether Defendants’ actions were objectively

 7   unreasonable. Id. (citing Kingsley v. Hendrickson, ___ U.S. ___, 135 S. Ct. 2466, 2475, 192

 8   L.Ed. 2d 416 (2015)).

 9           The R&R recounts much of the evidence, including evidence demonstrating that Plaintiff

10   was warned ahead of time that his continued pressing of the emergency call button in his cell was

11   interfering with operation of the jail and needed to stop. Dkt. #32 at 7–8 (citing Dkt. #17). When

12   Plaintiff continued to press the emergency button in his cell and interfere with jail operations,

13   Defendants found it necessary to place him in a restraint chair. Id. at 8 (citing Dkt. #17). Because

14   the restraint chair would make Plaintiff unable to push his emergency button in the event of a

15   true emergency, Defendants determined that it was necessary to place Plaintiff in the observation

16   unit of the jail. Id.

17           Judge Tsuchida’s R&R then goes on to correctly considere the evidence in the light most

18   favorable to Plaintiff and concluded that Defendants established that Plaintiff’s actions were

19   interfering with administration of the jail. Plaintiff’s conclusory arguments to the contrary are

20   purely speculative. Properly considering the evidence before the Court and applying the relevant

21   law, the R&R concluded that Defendants’ actions were objectively reasonable and did not

22   amount to unconstitutional punishment. Id. at 15–16 (considering Kingsley factors).

23           Plaintiff’s objections primarily rehash his speculative factual arguments that were

24   appropriately rejected in the R&R. For instance, Plaintiff claims that Judge Tsuchida had no

     ORDER – 2
 1   basis to conclude that pressing the emergency call button would interfere with jail administration.

 2   Dkt. #41 at 1–3. Similarly, Plaintiff argues that other more reasonable options were available to

 3   Defendants in addressing his conduct. Id. at 3–4. Plaintiff maintains that the R&R failed to

 4   consider this “evidence” and simply ignored his testimony because he is a prisoner. Id. at 3–5.

 5   But the Court’s de novo review makes clear that Plaintiff’s “evidence” is overly speculative as

 6   he does not establish any basis for his knowledge of jail operations. Conversely, Defendants

 7   have presented declarations detailing the events and their actions. Dkts. #16 and #17. Plaintiff

 8   may not rely on his own speculation. See Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081–82

 9   (9th Cir. 1996) (“[M]ere allegation and speculation do not create a factual dispute for purposes

10   of summary judgment.”).

11          Lastly, Plaintiff again complains that he should be allowed additional time to conduct

12   discovery. Dkt. #41 at 5. But the R&R fully considered this issue. Most importantly, Judge

13   Tsuchida noted that the discovery deadline had long since passed and that Plaintiff had not

14   identified any potential evidence likely to alter the Court’s consideration. Dkt. #32 at 10.

15   Similarly, Defendants’ response to Plaintiff’s objections affirms that “[t]he discovery cutoff

16   passed without any discovery requests from Plaintiff and, to this date, Defendants have never

17   received discovery requests of any kind from Plaintiff in this matter.” Dkt. #43 at ¶ 2. The Court

18   finds it appropriate to deny Plaintiff’s request, as recommended by the R&R.

19          Accordingly, and having reviewed Defendants’ Motion for Summary Judgment, the

20   Report and Recommendation of United States Magistrate Judge Brian A. Tsuchida, the

21   objections and responses thereto, and the remaining record, the Court FINDS and ORDERS:

22      1. The Report and Recommendation (Dkt. #32) is ADOPTED.

23      2. Defendants’ Motion for Summary Judgment (Dkt. #22) is GRANTED and the complaint

24          is dismissed with prejudice.

     ORDER – 3
 1     3. This matter is CLOSED.

 2     4. The Clerk of Court is directed to send copies of this Order to Plaintiff at his last known

 3        address and to Judge Tsuchida.

 4        Dated this 9 day of March, 2020.

 5

 6
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 4
